BARNARD, P. J.
The issue between the parties was one of fact, and was one which was irreconcilable. The plaintiffs are executrices of their deceased mother. She was the wife of the defendant. The plaintiffs aver that their mother left certain bonds, being four bonds . in the New York Elevated Railroad Company, of $1,000 each, and three bonds for $1,000 each in the Metropolitan Elevated Railroad Company; that the defendant converted the bonds to his own use. The defendant answers that the bonds were his property. Each party gave evidence tending to support their side of the issue, and the jury has found for the plaintiffs. The verdict will be held final unless the trial judge committed some reversible error on the trial. The reciprocal wills made in 1885 were properly rejected. The wills made no mention of the bonds, or of the title thereto. By the will of each the other took all, but it is impossible to infer from that fact that the conversion of the bonds, if owned by the wife, was in any manner justified in law. There is nothing in the contents of the will of Mrs. Hillen that would render it improbable that the husband converted her bonds if his title thereto was proven at the time of her death. The offer to prove by the defendant that he did not know that his wife owned any property except a monthly payment of $50 was properly rejected. It involved a conversation with the wife or a transaction with her. Code, § 829.1 Holcomb v. Holcomb, 95 N. Y. 316. The question whether the wife was handling money belonging -to the husband was properly excluded for' the same reason. If it was a material fact, it was a transaction between the parties. Clift v. Moses, 112 N. Y. 426, 20 N. E. Rep. 392. We think the case was fairly tried, and that the evidence sustains the verdict of the jury. The judgment and order denying k new trial should be affirmed, with costs.

 code, § 829, provides that upon the trial of an action a party or person interested in the event shall not be examined, as a witness in his own behalf or interest, against the executor, administrator, or survivor of a deceased person, concerning a personal transaction or communication between the witness and the deceased person.